DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The nonstatutory double patenting rejection over copending Application No. 15/334,207 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments, filed on 9/30/2021 have been considered, but are moot in view of the new grounds of rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-22, 24, 25, 29, 31, 32, and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-17, 19-23, and 36-40 of copending Application No. 15/334,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-22, 29, 31, 32, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 10 has been amended to recite that the sheath is overlying the conductive support structure, is removably connected to the tubular layer, and the sheath is removably deformable relative to the tubular layer to facilitate separation of the sheath from the tubular layer. It is unclear from the present claim wording if the sheath is intended to be part of the final structure of the organ support structure device, or if the sheath is just a component used in the process of making the organ support structure. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-18, 29, 31, 32, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi et al. (US Pat. No. 8,057,535; hereinafter Hashi) in view of Lee et al. (US Pub. No. 2008/0254091; hereinafter Lee).

Hashi teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite the sheath overlying the conductive support structure and removably connected to the tubular layer, and the sheath being removably deformable relative to the tubular layer to facilitate separation of the sheath from the tubular layer. Lee teaches an electrospun nanofiber base layer having deformable coating layers that are fully capable of overlying a support structure and being separated from the nanofiber layer (paras. 0024-0025, 0065-0068), in order to provide the organ support device with anti-adhesion barrier layers that allow it to be more easily implanted in a patient. It would have been obvious to one having ordinary skill in the art to modify the device of Hashi to include the layers/sheaths taught by Lee, for the purpose of providing the organ support device with anti-adhesion barrier layers that allow it to be more easily implanted in a patient.  
Please note that the claims are directed towards an organ support structure, and not a system, kit, or method of making a device. The method and apparatuses used to make a device are not considered germane to the patentability of the device itself. The language describing the method and the 
Hashi teaches the following regarding claim 12: the organ support structure of claim 10, wherein the conductive support structure is selectively electrically charged (col. 14, lines 40-50).
Hashi teaches the following regarding claim 13: the organ support structure of claim 12, wherein the charge is one of positive, negative, alternating, biphasic, pulsed, or ramped (col. 14, lines 40-50).
Hashi teaches the following regarding claim 14: the organ support structure of claim 12, wherein the charge imparted to the support structure is selectively controlled in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (col. 14, lines 40-col. 15, lines 27).
Please note that many of the claims contain language directed towards the method of making the claimed device. It has been held that the method of making a device is not germane to the patentability of the device itself. Claim recitations directed towards the method of making a device are considered to the extent that they further define the structure of the claimed apparatus. In addition, please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Hashi teaches the following regarding claim 15: the organ support structure of claim 14 wherein the conductive support structure serves as an electro spinning mandrel (49) for creating an electrospun nanofiber tubular synthetic organ structure (col. 15, lines 42-47).  
Hashi teaches the following regarding claim 16: the organ support structure of claim 15, wherein electrical characteristics of the conductive support structure are tuned to control deposition of electrospun nanofibers anywhere along an entire dimension of the tubular synthetic organ structure (col. 14, lines 40-col. 15, lines 27).
Hashi teaches the following regarding claim 17: the organ support structure of claim 16, wherein the electrical characteristics of the conductive support structure are tuned to provide deposition of electrospun nanofibers which is one of uniform, differential, alternating, mixed, aligned, or non-aligned (col. 6, lines 33-47; col. 8, lines 18-28; col. 14, lines 40-col. 15, lines 27).
Hashi teaches the following regarding claim 18: the organ support structure of claim 17, wherein the deposition creates an electrospun nanofiber tubular synthetic organ support structure with specific mechanical or biological properties (col. 3, lines 56-60) including one of the following predetermined tensile strength, rotation, compression, range of motion, bending, resistance, compliance, degrees of freedom, gas permeability, pore size, cellular engraftment, differentiation, proliferation, infiltration, angiogenesis, and/or vascularization properties (col. 7, lines 65-col. 8, lines 66; col. 9, lines 43-col. 10, lines 21).
Hashi teaches the following regarding claim 29: the organ support structure of claim 10 wherein the at least one tubular layer is configured as a scaffold (Figs. 1B, 7B, 9-10) and is formed by a method, the method comprising flexing or exercising the scaffold to produce a 
Hashi teaches the following regarding claim 31: the organ support structure of claim 29, wherein the flexing or exercising is performed during synthesis of the scaffold (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi teaches the following regarding claim 32: the organ support structure of claim 31, wherein the organ support structure has a bending radius and wherein the modified structural property produced by flexing or exercising the scaffold limits the bending radius of the scaffold permanently or temporarily (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi teaches the following regarding claim 36: the organ support structure of claim 10, wherein the sheath is composed of a woven material that is deformable relative to the tubular layer along one direction (col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 9, lines 56-col. 10, lines 21; col. 15, lines 16-col. 16, lines 4).  
Hashi teaches the following regarding claim 37: the organ support structure of claim 10, wherein the sheath is composed of a polymeric material (col. 9, lines 56-col. 10, lines 21).  

Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Lee, further in view of Bellamkonda et al. (US Pub. No. 2008/0208358; hereinafter Bellamkonda).
Regarding claim 19, Hashi, as modified by Lee, does not explicitly recite that the tubular layer comprises at least one first and second electrospun layers. Bellamkonda teaches that it is 
Hashi teaches the following regarding claim 20: the organ support structure of claim 19, wherein the one or more layers include a layer of electrospun nanofibers below a support structure, above it or both (Figs. 1B, 7B, 9); and the one or more layers possess complementary counterpart micro and/or nano features to those on the support structure (Figs. 9-10; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4). 
Hashi teaches the following regarding claim 21: the organ support structure of claim 20, wherein the complementary counterpart micro and/or nano features are of a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration (Figs. 9-10; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4).
Hashi teaches the following regarding claim 22: the organ support structure of claim 19, wherein the support structure comprises one or more micro and/or nano-features that anchor to the electrospun nanofiber layers that it contacts (col. 13, lines 63- col. 15, lines 15).

38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Lee, further in view of Simpson et al. (US Pub. No. 2004/0037813; hereinafter Simpson).
Hashi, as modified by Lee, teaches the limitations of the claimed invention, as described above.  However, they do not recite that the sheath comprises one or more electrically conductive, polymeric materials.  Simpson teaches that it is well known in the art that tubular, electrospun organ scaffolds comprise electrically conductive, polymeric materials (paras. 0122-0124), for the purpose of improving the therapeutic effect of the organ scaffold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of Hashi and Lee, according to the teachings of Simpson, in order to improve the therapeutic effect of the organ scaffold.  In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of polymeric implant material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi in view of Lee and Bellamkonda (hereinafter Combination 1) in view of Weber (US Pub. No. 2003/0065355).
Combination 1 teaches the limitations of the claimed invention, as described above.  Hashi further recites that the at least one tubular layer is at least two tubular layers (col. 10, lines 33-col. 11, lines 20), and the sheath being disposed radially inward of an inner most tubular layer of the at least two tubular layers (Figs. 1a-1b, 7B; col. 6, lines 33-47; col. 8, lines 18-col. 9, lines 55; col. 15, lines 16-col. 16, lines 4). However, it does not recite that the at least two nanofiber .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774